Citation Nr: 1129789	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1941 to September 1945.  He died in February 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.

The Board notes that the appellant requested a hearing.  The request for a hearing was withdrawn in a letter dated in July 2008.  Therefore, no additional action in this regard is required.  See 38 C.F.R. § 20.704(e) (2010).

The Board, in a June 2009 decision denied entitlement to service connection for the cause of the Veteran's death and entitlement to DIC. The U.S. Court of Appeals for Veterans Claims (Court), vacated and remanded the Board's decision in November 2010.  The case has been returned to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2008, the cause of death listed on his death certificate was acute respiratory failure, possible aspiration and coronary artery disease. Additional contributory causes to his death were congestive heart failure and hypertension.

2.  At the time of his death, service connection was in effect for PTSD, shell fragment wound of the right thumb, shell fragment wound scar on the left forearm and shell fragment wound scars on the left leg and right thigh. The combined evaluation for his service-connected disabilities was 60 percent.

3.  There is no nexus between the cause of the Veteran's death and his active service. 

4.  None of the Veteran's service-connected disabilities were the immediate or underlying cause of the Veteran's death; none of the service-connected disabilities were etiologically related to the cause of death; and the Veteran's service-connected disabilities did not contribute substantially or materially to cause the Veteran's death.

5.  The Veteran was receiving individual unemployability (TDIU) beginning on February 22, 2002.

6.  The Veteran was not receiving TDIU for 10 years prior to his death, or 5 years from the date of his discharge from service, and has no recognized POW status.


CONCLUSIONS OF LAW

1.  There was no disability incurred in or aggravated by service that caused or materially contributed to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation benefits based on service connection for the cause of death. Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board concludes that the appellant has been afforded appropriate notice under the VCAA. The RO provided a VCAA notice letter to the appellant in February 2008.  The letter notified the appellant of what information and evidence must be submitted to substantiate the claim for service connection for the cause of the Veteran's death. The appellant was informed of what information and evidence must be provided and what information and evidence would be obtained by VA. She was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of her claim to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant was provided with notice of the Veteran's service-connected disabilities, as required by Hupp, and the requirements needed for a DIC claim in a June 2008 letter.  Notwithstanding the belated Hupp notice, the Board finds that the appellant has not been prejudiced in this regard as her claim was readjudicated in June 2008.

The appellant was not provided with notice of elements (4) and (5) (degree of disability and effective date).  However, notwithstanding this lack of Dingess notice on elements (4) and (5), the Board determines that the appellant is not prejudiced, because she had a meaningful opportunity to participate effectively in the processing of her claims.  As noted above, the appellant was provided with notice of what type of information and evidence was needed to substantiate her claims. Further, as discussed in detail above, a preponderance of the evidence is against the claims for service connection for the cause of the Veteran's death and DIC. Therefore, any questions as to the appropriate disability rating (which is not applicable in this case) or effective date to be assigned are rendered moot.  For these reasons, it is not prejudicial to decide this appeal.

The appellant contends that a medical opinion should have been obtained to determine whether the Veteran's service-connected disabilities in any way caused his death.

The Board finds that the evidence here does not require that a VA medical opinion be obtained with respect to appellant's cause of death claim for benefits.  In this vein, the Board acknowledges the Federal Circuit cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), which held that 38 U.S.C.A. § 5103A(a) does not require the VA to assist a claimant in obtaining a medical opinion or examination in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim.  The record does not contain competent evidence that any of the Veteran's service-connected disabilities lead to his death.  There is no evidence suggesting respiratory or cardiovascular symptoms while the Veteran was in service, nor is there competent evidence suggesting that the Veteran's service-connected disabilities caused, contributed to or were in any way related to his death.  Consequently, there is no reasonable possibility of substantiating the cause of death claim on any basis, and a VA medical opinion is not warranted.  Thus, the Board is satisfied that all relevant evidence identified by the Veteran and appellant has been secured, and that the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the appellant in substantiating her claims.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Pertinent Laws and Regulations

Generally, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In addition, certain chronic diseases may be presumed to have been incurred during service if they first become manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a) (2010).  The service-connected disability will be considered the primary cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1) (2010).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2002).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3 (2007).  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran served during World War II. The appellant argues that service connection for the cause of the Veteran's death is warranted because the Veteran's death is directly related to his service.

At the time of the Veteran's death, service connection was in effect for PTSD, shell fragment wound of the right thumb with traumatic arthritis, shell fragment wound scar of the left forearm and shell fragment wound scars of the left leg and right thigh.

After carefully reviewing and weighing the evidence, the Board finds that the requirements for entitlement to service connection for the cause of the Veteran's death have not been met.  At the outset, the Board notes that the evidence of record establishes that, according to the death certificate, the cause of the Veteran's death in February 2008 was acute respiratory failure, possible aspiration and coronary artery disease.  Additional contributory causes to his death were congestive heart failure and hypertension.  Service connection was not in effect for any of these disabilities.

The Board will consider the question of whether any disorder, which caused the Veteran's death, was incurred in or aggravated by service.  A review of the relevant clinical evidence of record, including the service treatment records, does not contain any evidence, which would lead to a conclusion that service connection for possible aspiration or coronary artery disease including hypertension and congestive heart failure is warranted.  The Veteran's service treatment records contain no evidence of complaints or treatment for a heart or respiratory condition, or any other pertinent physical ailment.  Thus, the cause of the Veteran's death did not have its onset in service.

Service connection may also be granted on a presumptive basis for certain chronic disabilities when manifested to a compensable degree within the initial post-service year. 38 C.F.R. §§ 3.307, 3.309(a) (2010).  There is no evidence to show that the Veteran presented with any heart or lung problems within a year of discharge from service.  Clinical treatment records beginning in 1992 reflect cardiovascular problems in the early 1990s, including a cerebrovascular accident in 1993.  This is more than 45 years after service and, therefore, the cause of the Veteran's death cannot be service connected on a presumptive basis.

In addition, there is no competent evidence that provides any basis for establishing a link between the cause of the Veteran's death and his military service.  The post service medical reports which include clinical treatment records from 1992 to 2002 and the report of terminal hospitalization in 2008 are completely negative in this regard.  No physician or health care provider has indicated that heart or respiratory problems, which caused the Veteran's death, are related to service or to any service-connected disability.  Moreover, there is no indication in the records that the Veteran's service-connected disabilities including his PTSD contributed to his death or interfered with treatment for the disabilities that caused his death. The terminal hospitalization report of February 2008 does not indicate that his PTSD contributed to or played a part in his death.

Accordingly, the competent and credible evidence fails to show that the cause of the Veteran's death had its onset in service, became manifest to a compensable degree within a year after service, or is in any way related to service or service-connected disability.

While the Board does not doubt the sincerity of the appellant's beliefs that the Veteran's death was somehow attributable to his service, there is simply no persuasive medical evidence of record supporting this allegation. As a layperson, the appellant simply does not have the necessary medical training and/or expertise to make this determination herself. The medical issues presented are not so obvious as to lend themselves to lay interpretation; the issue of the cause of the Veteran's death and its relationship to service or a service-connected disability is complex and not one that the appellant is competent to provide.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Because of this, her allegations, alone, are of no probative value to substantiating them.

Based on the foregoing, a preponderance of the evidence is against the appeal, and it must be denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.

Dependency and Indemnity Compensation pursuant to § 1318

Pertinent Law and Regulations

The appellant seeks entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318. In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of death benefits to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service connected causes, if the Veteran's death was not the result of his own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than 5 years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999. The total rating may be either schedular or based upon unemployability. 38 U.S.C.A. § 1318.  This statute is implemented by VA at 38 C.F.R. § 3.22.

Current VA regulations found at 38 C.F.R. § 3.22(b) define "entitled to receive" as meaning that the Veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) The Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified [ten years in this case] but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; or (2) Additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified (ten years in this case);or (3) At the time of death, the Veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified, but was not receiving compensation because of certain specified conditions.  See 38 C.F.R. § 3.22(b).

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.

Analysis

During the Veteran's lifetime, service connection was in effect for PTSD, evaluated as 50 percent disabling from February 22, 2002, shell fragment wound of the right thumb with traumatic arthritis, evaluated as 10 percent disabling from December 30, 1993, shell fragment wound scar of the left forearm, evaluated as 10 percent from December 30, 1993 and shell fragment wound scars of the left leg and right thigh, evaluated as zero percent disabling from December 30, 1993. The combined evaluation was 20 percent from December 30, 1993 and 60 percent from February 22, 2002.  The Veteran was granted TDIU from February 22, 2002.

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met.  It is undisputed that the Veteran was not a former prisoner of war and was not continuously rated totally disabled for a period of not less than five years from the date of his discharge from active duty, which was in 1945.  In addition, the Veteran was not rated totally disabling for a continuous period of at least 10 years immediately preceding death. No error in any prior decision has been alleged, and, in fact, the Veteran did not file a claim for TDIU benefits prior to 2002, less than 10 years before his death. No new service department records have been submitted.

Where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, for the reasons discussed herein, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


